Title: To John Adams from Edmund Jenings, 24 January 1781
From: Jenings, Edmund
To: Adams, John



Brussels Janry 24. 1781
Sir

I have had the Honour of receiving your Excellencys Letter of the 20th. Instant, I receivd it with the greatest pleasure for I think it marks, that your Excellency is in Spirits, may You ever continue so, it will be a good Sign to me, that our Country is well.
I this day receivd a Letter from Madrid dated the 8th. There are complaints in it of not hearing from Holland or France; the Abbé Hussey was expected that night or the next morning with fresh Propositions and Intelligence, for He is a double Spy. His and his Coadjutors Motions will be Watchd.
There is Money enough to pay the Bills already drawn by Congress or at least accepted—the Blockade of Gibraltar continues with tolerable Success—the fleet at Cadiz gains weekly an Accession of Strength—the Court appeard Satisfied with the News of the Dutch War.
The Mail that sailed from England the 16th. is taken, so that we have no News.
A Remonstrance has been made from Hence against the detaining the Goods of Emperors Subjects taken in dutch bottoms, and the Court of London has orderd them to be restored. It is reported, that Sr. J. Yorke. was last week at Ostend on his way to England. I will inquire about it. I fancy He will be made a Lord and sent to Compliment the Emperor. It is understood at Madrid, that his Ministers favor England, and that there is some Negotiation going on between Vienna and London.
I am told that the Duke of Brunswic Wolfenbuttle is at his Command at Lille. To be sure He ought to be there, for it is a very important Post.
There is a Report, that a Portuguesse Indiaman is arrivd at Lisbon, which says the french have taken 10 or 12 English Indiamen and carried them to the Isle of Bourbon. We have reports to the English have taken four dutch ones.
Your Excellency has twice put to me a very important Question i.e. how shall we induce the Powers of Europe to acknowledge our Independency? I Know not the political Means, but the rational ones are obvious to me. That it is the only way to prevent England from domineering over the rest of Europe. That No Engagement, she may now make not to insult the World depends on will be Kept, if ever She recovers Again the force of America; she will then plead the Law of Necessity which forced Her to make them as not binding; and the Laws of Convenience and Power to break them. Politically speaking She will be right and the Powers of Europe will have no pretence to complain if they are now such Idiots, as not to See the Consequences of her Success against America. What does She enter into this War for? Why has She almost exhausted herself? Why Has She plunged Herself into War with the House of Bourbon, to whom She is now ready to make any Sacrifices? Why has she irritated the Powers of the North? Why has She Attacked Holland? But that she Knows, what ever is sacrificed to these powers for Peace, will be easily regained, if She can again direct the force of powerful America. There is no Security therefore for the World, but that America should be Independant of England. All Europe is astonished at Her Boldness and is apt to judge from it That She has the means of extricating herself from the Difficulties, which She daily plunges herself in. They are amused and terrified by it but One ought to Know that the whole proceeds from her desperate Conditions and that it is Neck or Nothing with her, and whilst One sees, the Game she plays, One ought to meet her in his way. One ought to play the same dice with Her, and same bold Game, and she will be frightnd at the sum she stakes. The Powers ought to think or be taught to Know, that England is will be omnipotent with America and Nothing without it, and therefore that it is There Interest to Acknowledge its Independance, and that they ought to do it with one Concurrent Voice. The Day they do it, finishes the War. It gains what the several Powers want and secures them in the Possession of it for Ever, without that being done All is ineffectual. France Knows this and France can Bring it about; but she has perhaps some paltry Game to play; if she had not she would have done it before with these powers, or have done it herself by giving Effectual Assistance to America.
The Author of the Letters &c is named Rivalis. I will speak to him of this Subject.

I am with the greatest Sir Your Excellencys Most devoted & Obedient Humble Sert.
Edm. Jenings

